Citation Nr: 1819598	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  10-31 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel







INTRODUCTION

The Veteran had active service from April 1985 to July 1988.

The case is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in August 2009 by a Department of Veterans Affairs (VA) Regional Office (RO), which denied, in pertinent part, service connection for a bilateral foot disorder.

Other issues have also been appealed, including a claim of service connection for bilateral hearing loss that was denied in the August 2009 rating decision, and claims of service connection for a back, neck, bilateral knee, bilateral ankle, respiratory, and nightmares and cold sweats (psychiatric) disorders that were all denied in an April 2009 rating decision, but these have all since been resolved by the Board or the RO.

In a rating decision dated in July 2010, the RO granted service connection for a back condition, thus resolving the Veteran's appeal for that benefit.

In a decision dated in April 2014, the Board denied service connection for a right foot disorder; and remanded the issues of service connection for a neck, bilateral knee, bilateral ankle, respiratory, psychiatric (nightmares and cold sweats), hearing, and left foot disorder for additional development.

In a decision dated in September 2016, the Board denied service connection for a neck, bilateral knee, bilateral ankle, a respiratory, and a psychiatric disorder; and remanded the remaining claims (service connection for bilateral hearing loss and a left foot disorder) for further development.

In a rating decision dated in November 2016, the RO granted the service connection for bilateral hearing loss, thereby resolving the Veteran's appeal for that benefit.  The only issue thus remaining on appeal is service connection for a left foot disorder.

In August 2017, the Board requested a VHA expert medical opinion on the issue of service connection for a left foot disorder.  In October 2017, the requested opinion was provided.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2018 letter, the Board sent the Veteran a copy of the October 2017 VHA expert medical opinion.  In February 2018, the Veteran responded and presented detailed contentions.  He ultimately requested that the matter be remanded to the AOJ for review in the first instance.  Therefore, a remand for is warranted.

Accordingly, this claim is REMANDED for the following action:

Readjudicate the appeal.  All evidence associated with the claims file since the November 2016 supplemental statement of the case (SSOC) must be considered.  If the benefit sought remains denied, issue an SSOC and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

